TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00176-CV



                               Anthony Leo Sheridan, Appellant

                                                  v.

                         The Office of the Attorney General, Appellee


         FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
        NO. 12-0872-FC2, HONORABLE TAMARA ARRINGTON, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant Anthony Leo Sheridan’s brief was due on July 28, 2014. Sheridan has

attempted to file his brief on four separate dates, but this Court has rejected the brief each time

because it did not comply with the Texas Rules of Appellate Procedure. This Court rejected the

most-recent brief because the brief and its appendix were not redacted. See Tex. R. App. P. 9.9.

               Sheridan has also filed multiple motions for extension of time to file his brief. In his

most recent motion, he requests an extension until September 19, 2014. This Court dismisses

Sheridan’s pending motions for extension of time to file appellant’s brief as moot and orders that

Sheridan’s deadline to file his brief is October 9, 2014. No further extensions will be granted.

               If Sheridan fails to file a brief that complies with the Texas Rules of Appellate

Procedure by October 9, 2014, this Court will dismiss the appeal for want of prosecution.
              It is ordered September 30, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin




                                              2